KNIGHT, J.
Defendants appeal from an order granting a preliminary injunction, and from an order overruling their demurrer to the complaint, in an action brought to enjoin defendants from picketing plaintiffs’ grocery store, and from maintaining other forms of boycott against plaintiffs and their place of business.
Subsequent to filing of defendants ’ opening brief the identical points urged therein against the validity of the preliminary injunction were brought before the Supreme Court in another case which has since been decided (McKay v. Retail Automobile Salesmen’s Local Union No. 1067, 16 Cal. (2d) 311 [106 Pac. (2d) 373]), and afterwards a petition for a writ of certiorari was denied by the Supreme Court of the United States (313 U. S. 566 [61 Sup. Ct. 939, 85 L. Ed. 1525]). Plaintiffs expressly concede that the decision rendered therein is here controlling, and that accordingly the order granting the preliminary injunction herein' must be *546reversed.  It is so ordered; and the appeal taken from the order overruling the demurrer is dismissed for the reason that it is not appealable.
Peters, P. J., and Ward, J., concurred.